 Fill in this information to identify the case:
 Debtor name Rolta, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                ALABAMA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AdvizeX                                                         Trade debt                                                                                           $6,232,474.68
 Technologies
 6480 Rockside
 Woods Blvd Suite
 190
 Independence, OH
 44131
 Citicorp                                                        Indenture                                                                                        $300,000,000.00
 International Limited
 39/F Citibank Tower
 Garden Road,
 Central Hong Kong
 Data Glove Inc DBA                                              Trade debt                                                                                               $43,010.00
 Trimax Americas
 125 Village Blvd
 Suite 270
 Princeton, NJ 08540
 Deutsche Bank                                                                                                                                                    $200,000,000.00
 Trust Company
 Americas
 c/o Deutsche Bank
 National Trust
 Company
 100 Plaza One
 Mailstop
 JCY03-0699
 Jersey City, NJ
 07311
 ESRI                                                            Trade debt                                                                                               $40,416.44
 380 New York Street
 Redlands, CA
 92373-8100
 Global PTM, Inc.                                                Trade debt                                                                                               $33,655.00
 #302-2435 East
 North Street
 PO Box 302
 Greenville, SC 29615


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 20-82283-CRJ11                            Doc 2     Filed 10/29/20 Entered 10/29/20 15:57:02                                          Desc Main
                                                                       Document      Page 1 of 3
 Debtor    Rolta, LLC                                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Huron Consulting                                                Trade debt                                                                                             $148,395.49
 Services LLC
 550 W. Van Buren
 Street
 Chicago, IL 60607
 Lanier Ford Shaver                                                                                                                                                     $444,479.69
 & Payne P.C.
 2101 West Clinton
 Ave Suite 102
 Huntsville, AL 35805
 Merrill                                                         Trade debt                                                                                               $30,992.34
 Communications
 LLC
 PO Box 74007252
 Chicago, IL 60674
 Pala Assets                                                                                                  $187,098,105.00                          $0.00      $187,098,105.00
 Holdings Ltd.
 White & Case LLP
 1221 Avenue of the
 Americas
 New York, NY 10020
 Project Partners,                                               Trade debt                                                                                               $35,541.35
 LLC
 520 Purissima Street
 Half Moon Bay, CA
 94019
 RAX Integration AP                                              Trade debt                                                                                           $2,525,966.49
 6480 Rockside
 Woods Blvd Suite
 190
 Independence, OH
 44131
 Reliable Software                                               Trade debt                                                                                               $64,467.43
 Resources, Inc.
 22260 Haggerty Rd
 Suite 285
 Northville, MI 48167
 Rolta Americas, LLC                                                                                                                                                $75,568,737.60
 5865 North Point
 Pkwy
 Alpharetta, GA
 30022
 Rolta India Limited                                                                                                                                                    $303,317.02
 Rolta Tower A, Rolta
 Technology Park MI
 MIDC, Andheri
 (East) India
 Rolta Saudi Arabia                                                                                                                                                       $48,461.54
 Ltd
 PO Box No. 68371
 Riyadh 11527 SA



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 20-82283-CRJ11                            Doc 2     Filed 10/29/20 Entered 10/29/20 15:57:02                                          Desc Main
                                                                       Document      Page 2 of 3
 Debtor    Rolta, LLC                                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ROLTA UK LTD                                                                                                                                                             $95,134.55
 100 Longwater
 Avenue Green Park
 Reading
 RG2 6GP United
 Kingdom GB
 Siri & Glimstad LLP                                                                                                                                                    $117,192.79
 200 Park Avenue
 Seventeen Floor
 New York, NY 10166
 State of Ohio                                                                                                                                                            $29,077.52
 Treasurer
 150 East Gay Street
 21st Floor
 Columbus, OH
 43215
 Syndicated Bank -                                                                                                                                                    $4,060,973.59
 UK
 King William House
 2A
 Eastcheap London
 EC3M 1LH
 United Kingdom GB




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




               Case 20-82283-CRJ11                            Doc 2     Filed 10/29/20 Entered 10/29/20 15:57:02                                          Desc Main
                                                                       Document      Page 3 of 3
